104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Collyn GREENE, Plaintiff-Appellant,v.Bishop ROBINSON, Secretary of Public Safety and Corrections;Thomas R. Corcoran, Warden;  Richard Lanham, Commissioner;Patrick Conroy, Facility Administrator;  William H. Britton;Veronica Moore, CMSII;  Lieutenant Eyler;  Ron Williams,Cmsii;  Kassidy Savage;  Lieutenant Redd;  Officer Elliot,COII;  Marsha Maloff, Facility Administrator;  Ms. Boose,CMSS;  Ms. Smith, CMSII;  Ms. Spriggs, CMSI;  Wilson, CMSI;Sergeant Ringly, Defendants-Appellees.
No. 96-6839.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-95-1513-JFM)
Victor Collyn Greene, Appellant Pro Se.  Stephanie Judith LaneWeber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Greene v. Robinson, No. CA-95-1513-JFM (D.Md. Apr. 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.